 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPonderosa Granite Company and Granite CuttersDivision, Local 221, Tile, Marble, Terrazzo,Finishers and Shopmen, International Union.Cases 10-CA-17407 and 10-CA-1760417 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 30 November 1982 Administrative LawJudge J. Pargen Robertson issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel and Respondent filed exceptions and sup-porting briefs,Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions swith respect to credi-bility unless the clear preponderance of all of the relevalnt evidence cOl-vinces us that the resolutions are incorrect. Standard Dry R'all Products,91 NLRB 544 (1950), enfd. 188 F. 2d 362 (3d Cir 1951). We have careful-ly examined the record and find no basis for reversing his findingsThe Administrative Law Judge credited the testimony of discriminmateeEaves only to the extent it conformed to the testimon) oif other witnessesor to other credited evidence. In assessing Eaves' credibililt the Adminis-trative Law Judge relied on the testimony of Rampey, art employee of abuilding supply store, that Eaves had written a bad check for suppliesand then returned the supplies for cash, and the testimoln) of a, deputysheriff that eight bad check warrants had been issued against aves asdemonstrating that Eaves' reputation for truthfulness was "not good."The General Counsel excepts to the receipt of this evidence and to theAdministrative Law Judge's reliance on it. The General Counsel argues,inter alia, that the Administrative Law Judge improperly admitted Ram-pey's testimony under Rule 405(b) of the Federal Rules of Evidence silncetEaves' character was not an essential element of a charge, claim, or de-fense. The General Counsel further contends that the deputy sheriffs tes-timony was inadmissible under Rule 608(b) of the Federal Rules of Evi-dence since the deputy sheriffs testimony, vwhich purported to prove cer-tain instances of conduct, was relied on to attack credibility, and suas notevidence of a conviction of crime which is admissible under Rule 609 ofthe Federal Rules of Evidence We find merit in the General Counsel'scontentions. We further find that even if the deputy sheriffs testimonywere to be considered solely as evidence contradicting Eaves' testimonyon the number of bad check warrants issued against him, it should havebeen excluded as involving merely a collateral matter. Finally, we notethat the Administrative Law Judge's erroneous evidence rulings did notaffect the outcome of his Decision.In his first Conclusion, the Administrative Law Judge erroneouslywrote: "Although there remains a question as to Respondent's obligationto bargain through the EGA, it is not undisputed that Respondent's bar-gaining unit employees were represented by the Union, "whereas the sen-tence should have read "Although there remains a question as to Re-spondent's obligation to bargain through the EGA, it is undisputed thatRespondent's bargaining unit employees were represented by the Union."This apparently inadvertent error does not affect the result.267 NLRB No. 37ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, PonderosaGranite Company, Elberton, Georgia, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONSTATEMENIT OF THEI CASEJ. PARG;E-N ROBERTISON, Administrative Law Judge:This case was heard in Elberton, Georgia, on July 9 and12 and August 31, 1982. The complaints, which issued onNovember 3 and December 10, 1981, and are predicatedon charges filed on September 8 and November 2, 1981,allege that Respondent violated Section 8(a)(l) and (3) ofthe National Labor Relations Act, as amended, hereincalled the Act, by terminating employees Reuben Smith,Billy Carey, and James Eaves, and Section 8(a)(1) of theAct in four separate instances involving threats and inter-rogation.Upon the entire record and from my observation ofthe witnesses, and after due consideration of the briefsfiled by the General Counsel and Respondent, I herebymake the following:FINDINGS ot FACTI. THE EVI)DENCELPrior to August 1981, Respondent along with otheremployer members of the Elberton, Georgia, Granite As-sociation, was party to a collective-bargaining agreementwith the Charging Party (the Union). In large measurethe instant controversy arose as a byproduct of theUnion's efforts to renegotiate the collective-bargainingagreement which was set to expire in August 1981. 1have outlined the following events in chronologicalorder.A. Pre 10(b) ActivityFormer employee Douglas Reynolds testified that,during August 1980, Respondent's president, Joe Scar-borough, told Reynolds that he would show Reynoldshow to get rid of the Union, and he was not going tosign the contract in 1981.2 This conversation, which isthe commerce facts and conclusions are not at issue. The complaintalleges, the answer admits, and I find that Respondent., a Georgia corpo-ration with facilities located in Elberton, Georgia. where it is engaged inthe manufacture of granite monuments, is an employer engaged in com-merce within the meaning of Sec 2(6) and (7) of the Act. The complaintalso alleges and Respondent admits during the hearing herein that theCharging Party (the Union) is a labor organization within the meaning ofSec 2(5) of the ActI I credit Reynolds' version of the August 1980 conversation. I wasgenerally impressed with Reynolds' demeanor On the other hand, I wasnot impressed with Scarborough's demeanor Scarborough's testimony asto the motive behind his opposition to the Elberton Granite Association'sContinued212 PONDEROSA GRANITE CO.outside the 10(b) period, does not constitute evidence ofa violation. However, it does tend to show that Re-spondent wanted to rid itself of the Union.In early 19813 Joe Scarborough asked Douglas Reyn-olds which employee had called Union Business AgentAlbert Norman about the employees "getting knockedoff early the day before." Scarborough told Reynolds, "Iwant to know who the son-of-a-bitch is, because I wantto fire him right now." Again, as above, this evidence,which I credit, tends to establish union animus. Howev-er, due to the confusion in dates and especially in consid-eration of the fact that participant Robert Taylor left Re-spondent's employ and Albert Norman ceased beingbusiness agent, in February 1981, I cannot find that thisconversation occurred within the 10(b) period. The 6-month 10(b) period proscribes any finding of an unfairlabor practice in this case which occurred before March8, 1981.B. April 1981Union Business Agent Manuel Ortiz testified that theUnion notified the Elberton Granite Association of its in-tention to negotiate a new contract on April 30, 1981.Subsequently, Members of the Association notified theUnion that the Union's notice was untimely. Eventuallythe Association, but not including Respondent, elected tohonor the Union's request and a new contract was nego-tiated.C. May 1981In early May, Ortiz was contacted by Joe Scarbor-ough.4Scarborough told Ortiz that he could not goalong with what he knew the Granite Association wasgoing to give. Scarborough talked to Ortiz about a ceil-ing for employees' hourly wages. Scarborough indicatedthat he did not want to negotiate with the others in theGranite Association.Subsequent to meeting with Ortiz, Scarborough metwith his bargaining unit employees. Scarborough placedthe meeting as occurring shortly after May 5, 1981. Ac-original decision to refuse to enter into negotiations for a new contracton the ground that the Union's April 1981 demand was untimely does notsquare with other evidence regarding his conversations with union repre-sentatives and with employees. Scarborough contended that he refused tonegotiate through the Granite Association because of the association'spreliminary decision to treat the Union's negotiating request as untimely.However, substantial evidence indicates that Scarborough's efforts to ne-gotiate on his own outside the Granite Association were motivated out ofconcern that the wage rates negotiated by the association would be toohigh. Additionally, evidence shows that Scarborough was also motivatedby his union animus. Moreover, although Scarborough contended that hewas prepared to execute a contract with the Union in midsummer 1981,the evidence is unrebutted that he had not signed the contract at the con-clusion of this hearing. Therefore, at least to the extent his testimonyconflicts with credited evidence, I shall discredit Scarborough.s Although Reynolds places the conversation in May 1981, unrebuttedevidence shows that Reynolds last worked for Respondent on April 28,1981, and that Foreman Robert Taylor, who, according to Reynolds waspresent during the conversation, last worked for Respondent on February25, 1981. Also, Albert Norman, who was mentioned in the conversation,was succeeded by Business Agent Ortiz in February 1981. Therefore, Ifind that Reynolds was mistaken as to the date of the conversation4 I do not credit Scarborough's version of his conversation with Ortiz.I credit Ortiz who demonstrated good demeanor and whose testimonywas more consistent with the record as a whole.cording to Scarborough, when the Elberton Granite As-sociation originally elected to treat the Union's bargain-ing request as untimely, the word got out that all the as-sociation members' employees would "quit for a week ortwo." Scarborough met with Ortiz on the day followingthe meeting at the Granite Association (see above), andlater that day called the meeting of his employees.Scarborough directed Foreman Talmadge Bone to as-semble the meeting. According to Bone's testimony,which I credit,5Scarborough told him to call in "all theunion members." Bone recalled that Scarborough askedthe employees "how the contract was coming along,""what they were asking for, and how much raise theywas [sic] wanting." Scarborough told the employees that"he didn't want to go with the EGA (Elberton GraniteAssociation), but, he would go in on his own, because itcost him too much money to go with EGA."6ConclusionThe above-credited evidence does reveal that Scarbor-ough dealt directly with and interrogated his employeesconcerning their bargaining position. Although there re-mains a question as to Respondent's obligation to bargainthrough the EGA, it is not undisputed that Respondent'sbargaining unit employees were represented by theUnion. Therefore it was improper for Respondent to dealdirectly with and interrogate the employees about theircollective-bargaining positions. (See Doral Hotel, 240NLRB 1112 (1979); North Kingstown Nursing CareCenter, 244 NLRB 54 (1979); McCormick Electrical Con-struction Co., 240 NLRB 418 (1979); Cartwright HardwareCo., 229 NLRB 781 (1977); C. K. Smith & Co., 227NLRB 1061 (1977)).11. JULY 1981A. Discharge of EavesThe next event of moment to these proceedings in-volved the discharge of employee James Eaves. Thatparticular incident, unlike other events mentioned herein,did not directly involve the Union's efforts to negotiate anew contract. However, the Eaves incident did involvethe existing contract.James Eaves worked only a short time for Respond-ent, from May 18, 1981, to July 3, 1981. Although Eaves'notice of separation from Respondent lists several rea-sons why he was discharged, the record7reveals (he oc-currence of one precipitating factor.5 Bone's demeanor was that of a candid witness. He appeared to re-spond openly to both the General Counsel and Respondent.6 Bone's testimony was, in substantial measure, corroborated by testi-mony regarding this meeting with Scarborough, by Reuben Smith andBilly Carey.I In assessing the evidence regarding Eaves' discharge, I have creditedthe testimony of Eaves only to the extent it conforms to testimony fromwitnesses of Respondent or to other credited evidence I was impressedby evidence regarding several bad checks written by Eaves, demonstrat-ing that Eaves' reputation for truthfulness is not good. In that regard, Ihave decided to change an earlier ruling I made at the hearing regardingtestimony from Milton Rampey of Townhouse Building Supplies.Rampey testified to an incident wherein James Eaves improperly ex-changed materials he had purchased with a check, for cash, even thoughContinued213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 3, 1981, Eaves complained to Scarboroughthat his vacation check from Respondent was too small.According to Eaves, he was entitled to 40 hours' vaca-tion rather than the 10 hours actually paid him by Re-spondent.Joe Scarborough admitted that Eaves approached himat the company picnic on July 3, and complained abouthis vacation pay. Eaves argued that the collective-bar-gaining agreement provided that Respondent must payhim for his total vacation entitlement even though hehad worked for another Elberton Granite Associationemployer for most of the entitlement period. Accordingto Scarborough, after a heated argument, Eaves threat-ened to quit unless Respondent paid him for an addition-al 30 hours' vacation time. Scarborough testified that hefired Eaves at that point.According to Eaves, following his argument withScarborough at the picnic, he left and went to see Busi-ness Agent Ortiz. Eaves testified that Ortiz phoned Scar-borough. Scarborough admitted receiving a call fromOrtiz but, according to Scarborough, the call came afterhe had discharged Eaves.Manuel Ortiz testified in corroboration of James Eavesregarding his July 3 telephone call to Scarborough. Scar-borough argued with Ortiz that Eaves was not entitledto additional vacation pay under the contract. Scarbor-ough became angry and told Ortiz to never "set foot onhis property again."On July 8, 1981, James Eaves received written noticeof his discharge.ConclusionIn Eaves' separation notice and in its defense herein,Respondent listed several reasons in addition to Eaves'vacation pay complaint, as grounds for Eaves' termina-tion. The record conclusively shows that, while many orall those other matters may have occurred, it was the va-cation pay complaint alone which caused Eaves' termina-tion.The other reasons included "false information on con-tract sheets." In that regard, Joe Scarborough testifiedthat James Eaves claimed pay for work performed byother employees. According to Scarborough, Eavesclaimed on contract sheets that he had cut monumentswhich had been cut by others. However, the evidencewas clear that the occurrences regarding the erroneouscontract sheets surfaced and were discovered by Scar-borough, several weeks before Eaves' discharge. Eaveswas not disciplined for those occurrences and Scarbor-ough did not threaten to either discharge or otherwisediscipline Eaves for the infractions.8The separation notice also lists "talks to other employ-ees keeping them from their jobs"; "also is always caus-ing confusion and disturbance upon other workers";"Mr. Eaves is always complaining about his workingconditions"; "Mr. Eaves is always late for work." Again,Eaves' personal check for the materials was not covered by sufficientfunds. The personal check later bounced. On reconsideration, I feel thatevidence is admissible under Rule 405(b) of Federal Rules of Evidenceand I shall consider Rampey's testimony.a Scarborough simply cautioned Eaves that if Eaves could not keep hiscontract sheets straight he would be placed on hourly pay.the record demonstrated that Respondent did not firstlearn of any of those matters at a time proximate toEaves' discharge. Moreover, Eaves was never disciplinednor threatened with discipline for the alleged infractions.As to being late for work, the record, including testimo-ny by Joe Scarborough, revealed that several stone cut-ters were frequently late for work. Aside from occasion-al lectures to those employees about the importance ofbeing on time, Scarborough did not discipline anyone forbeing late.Also listed on the separation notice was "Mr. Eaveshas financial problems such as garnishments"; "bill col-lectors are always calling Mr. Eaves off the job"; and"[Eaves] is also self employed with (Elberton MiniMorts) [sic]."While the record did indicate that Eaveshad financial problems, Respondent learned of those dif-ficulties several weeks before Eaves' termination andEaves was never disciplined nor threatened with a disci-pline because of those problems. Scarborough testifiedthat he caught Eaves taking small pieces of granite fromRespondent's premises for use in his own "mini morts"business. However, Eaves was not disciplined for that in-fraction. Scarborough admittedly told Eaves not to makea habit of taking the small stones.I find the evidence is conclusive that the sole cause ofEaves' discharge was his complaint about his vacationpay. The other bases asserted in the separation noticewere neither proximate to the July 3 discharge nor didthe record show that Respondent ever considered dis-charging Eaves for those alleged offenses. Moreover, thetestimony of Joe Scarborough clearly revealed that hedischarged Eaves immediately after, and as a directresult of, Eaves' complaint that Respondent was not sat-isfying its collective-bargaining obligation as to theamount of vacation pay due Eaves. The record amplyshows that Eaves' complaint fell within the scope of thecollective-bargaining agreement. That agreement, in thelast sentence of article 19, "Vacations," section E, states:Employees leaving the company shall receive vaca-tion pay from the employer for whom he is work-ing when vacation pay is payable, based on his serv-ice with that Employer and his immediate previousEmployer, provided such previous Employer is alsocovered by an agreement by the Union.Whether Eaves was correct in his argument regardingvacation pay is not determinative of the issue before me.I do find that Eaves' complaint appears reasonable underthe contract and the complaint appears to fall squarelywithin the ambit of the above-cited provision.The law is clear that employees are protected underthe Act from discipline because they advance grievancesor complaints pursuant to the terms of an outstandingcollective-bargaining agreement. The Board has longheld that employees must be protected from disciplinebecause of complaints under the contract. See InterboroContractors, 157 NLRB 1295 (1966); W. Carter Maxwell,241 NLRB 264 (1979); G & M Underground ContractingCo., 239 NLRB 78 (1978); Don Brentner Trucking Co.,232 NLRB 428 (1977). In view of my above determina-tion that Eaves was discharged because he advanced a214 PONDEROSA GRANITE CO.complaint under the collective-bargaining agreement onJuly 3, 1981, I find that he was discharged in violation ofSection 8(a)(l) and (3).B. The Second MeetingJoe Scarborough called a second employee meetingbecause of more rumors of a strike. According to Scar-borough, that meeting was called on the last Thursday inJuly 1981 in Respondent's facility near the Coke ma-chine.Foreman Talmadge Bone testified that Scarboroughinstructed him to get "all the union members." However,because of machine noise, the plant was shut down andall employees, both bargaining unit and otherwise, at-tended the meeting. Bone recalled Scarborough tellingthe employees:Joe said he heard that [some] of them was going tostrike [sic], and he said, if you're going to strike,strike now, if you don't, you can leave now; butnobody didn't leave [sic], everybody went back towork.Later in his testimony Bone recalled that Scarboroughtold the employees that he would negotiate with theUnion, but not with the Elberton Granite Association.Bone left the meeting on one occasion to get a drink ofwater.Reuben Smith was also present at the meeting near theCoke machine. Smith recalls Scarborough mentioningthat the Union had written Respondent that Respondentcould not take out pension funds on employees RobertAndrews and Milton Dye, who were not members of theUnion. Billy Carey spoke up that Scarborough shouldtell those employees to join the "f-" Union. Scarbor-ough became angry and called Carey down because ofhis bad language in the presence of Scarborough's wife.Smith recalls Scarborough saying he had heard "about awalk out" and that Scarborough said "he could replaceus by noon." Smith testified that Scarborough said, "heknew who the two instigators were." Reuben Smithspoke up during the meeting and asked Scarborough ifhe would sign a collective-bargaining contract. Smith re-called that Scarborough told employee Phillip Picard togo get the Union's proposed contract.Billy Carey also attended Scarborough's second meet-ing. Carey recalls Scarborough complaining aboutRobert Andrews' pension and that Scarborough re-marked that he knew who the two agitators were. Careytestified that he spoke up regarding Andrews' pension tothe effect that Andrews would get the pension if he wasin the Union. Carey also recalled that Scarborough toldthe employees "he would blow the whistle and send [theemployees] down the road, he done got [sic] all themoney out of the place he wanted."Respondent's witness, Robert Andrews, testified thatScarborough called the employees to the meeting nearthe Coke machine after "there was talk about strike."Andrews recalled Scarborough telling the employees "tojust go ahead and hit the clock now, because he had atruck to get out, and he couldn't make the payroll with-out getting the truck out." Andrews recalls someone,perhaps Billy Carey, told Scarborough to sign a contractand Scarborough told Phillip Picard to go get the con-tract and he would sign it. Respondent also called Fore-man William Waters and employee Jackie Stowe whotestified substantially in accord with Andrews regardingthe meeting at the Coke machine.ConclusionThe General Counsel alleges that Respondent violatedthe Act by threatening to close its facility and threaten-ing that he would not bargain with the Union. Theabove evidence clearly demonstrates Scarborough's agi-tation over the employees' threats to strike. However,the various recollections of Scarborough's statements failto provide sufficient support for the General Counsel'sallegations. Apparently Scarborough stressed to the em-ployees that he would have no means available to paytheir wages if they struck before unloading a particulartruck. However, I am unable to determine from therather confused testimony that Scarborough actuallythreatened to close the facility. Moreover, I find nothingwhich constitutes a threat not to bargain with the Union.Scarborough said that he would not bargain through theEGA. However, the record did not show that Respond-ent had an obligation to bargain through that employerassociation, in view of the confusion over whether theUnion's bargaining request was timely. Therefore, I findthat the General Counsel failed to prove the 8(a)(1) alle-gations which allegedly occurred during the late Julymeeting.III. AUGUST 1981The complaint alleges that Respondent unlawfully laidoff employees Reuben Smith and Billy Carey.9BothSmith and Carey were laid off on August 12, 1981, ac-cording to Joe Scarborough.Reuben Smith was hired in March 1981. Smith was a"Top Polisher," and his job involved polishing the endsand tops of dies.Both Smith and Billy Carey testified that Smith spokeout in the first of Scarborough's meetings regarding theUnion. (See sec. C, above.) Smith recalled that he toldScarborough during that meeting that Scarboroughshould go along with what "the Union and the [ElbertonGranite Association] came up with."Scarborough admitted that Smith spoke out during thesecond meeting held near the Coke machine, in late July.According to Scarborough's recollection, Smith was theemployee that asked him if he was going to sign a con-tract with the Union. Smith recalled asking Scarborough,"if I brought the contract to him, would he sign it?"Carey testified that he spoke out during the late Julymeeting near the Coke machine. Carey mentioned thatRobert Andrews would not lose his pension if he was inthe Union. Scarborough admitted that Carey spoke twiceduring the second meeting. Scarborough testified thatCarey used foul language in mentioning that Robert An-drews should join the Union. Later Carey told him that9 Apparently, from a reading of the complete record, the layoff ofSmith and Carey preceded a more extensive layoff later in 1981.215 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"if I wanted them to go back to work, why didn't I signthe 'f-' contract."Contrary to the testimony of Carey and Smith, whichI credit, Scarborough denied stating in the late Julymeeting anything to the effect that he knew who the twoinstigators were. However, the evidence is unrebuttedthat Smith and Carey discussed a possible strike againstRespondent shortly before that meeting. Respondent wit-ness Dwight Driver admitted that he told Scarboroughthe employees were talking about striking. Driver ad-mitted that he heard Billy Carey and James Eaves talkabout striking. Later, before the second meeting calledby Scarborough, Driver overheard Billy Carey again dis-cuss a possible strike.Reuben Smith testified that, following the secondmeeting with Scarborough, he and Billy Carey were dis-cussing Scarborough's comments about not being able totake pension funds out on Robert Andrews and MiltonDye, when Scarborough walked in and told ForemanTalmadge Bone to send them home if they "were goingto hold a union meeting in the shed."On the day before his layoff Smith asked recently em-ployed Ronnie Scales if Scales was a member of theUnion. Subsequently, after talking to Scales, Scarbor-ough told Smith "not only is he not in the Union, I gotthree more coming .. .. that's not in the Union."I credit Smith's testimony regarding the two incidentsmentioned immediately above.In defense of the allegations, Scarborough testified thathe laid off Reuben Smith after Smith refused to run thecontour machine. According to Scarborough, there wasno work for a "Top Polisher" unless someone ran thecontour machine. Scarborough testified that when Smithrefused there was no one else that could run the ma-chine.As indicated above, I do not credit Scarborough's tes-timony to the extent it conflicts with credited evidence.Moreover, on the basis of my observation of his demea-nor, I do not credit the testimony of Dwight Driver whotestified he told Scarborough the employees were dis-cussing striking but denied naming those employees.Driver allegedly overheard Scarborough ask ReubenSmith to run the contour machine. Driver demonstrateda desire during his testimony to defend Respondent onevery issue that arose during his testimony. In view ofhis strong interest in helping Respondent, I find it in-credible that he knew but did not identify to Scarbor-ough, those employees that were discussing a strike.I credit Reuben Smith's testimony that he was notasked to run the contour machine. That testimony plusthe admissions of Joe Scarborough and Dwight Driverthat other employees, including Harvey Sims'0andForeman Billy Waters, could run the contour machineconvinces me that Respondent's asserted basis for thelayoff of Reuben Smith was pretextual. In view of theabove evidence showing Smith's vocal support for theUnion and possible strike activity shortly before his10 Joe Scarborough testified that Harvey Sims ran the contour ma-chine until the Union demanded his removal from that job. However, Re-spondent did not offer any explanation as to why Sims could not returnto the contour machine in view of the alleged absence of any other con-tour machine operator.layoff, along with Scarborough's strong opposition tothose positions, I am convinced and find that Smith waslaid off because of his protected activities.As to Billy Carey, Joe Scarborough testified regardinga statement of position submitted to the Regional Officeon behalf of Respondent by its former attorney. Accord-ing to that statement, which Scarborough testified wascorrect, "Billy Carey was not discharged from the Com-pany, he was laid off, temporarily, due to lack of work. Isimply cannot control the flow of orders that the compa-ny receives."However, at the hearing Scarborough testified thatCarey was not laid off because of lack of orders, but be-cause Respondent received a run of poor monumentgranite.At the time of his layoff Billy Carey was one of fivestone cutters employed by Respondent. Respondent'srecords showed that with the exception of Robert An-drews, Carey, who was hired on February 4, 1979, wasthe most senior stone cutter. According to Scarborough,he selected Carey first for layoff because Carey was nota competent stone cutter. Scarborough testified:[H]e can't cut stone.[H]e couldn't use an air machine; he couldn't cutraised letters; he couldn't cut lambs on top of monu-ments; he couldn't do any tedious work, he was justa pitch man; he's not even-I don't even think hepulled his apprenticeship.Nevertheless, Scarborough admitted that Carey wasnever warned or disciplined about his job performance.Two of the five stone cutters were hired shortlybefore Carey's August 12, 1981, layoff. Phillip Picardwas hired on June 26, 1981, and Tommy Johnson washired on July 20, 1981.According to the testimony of Billy Carey, there wereplenty of granite slabs available for cutting at the time ofhis layoff.I find that the record evidence failed to support Re-spondent's asserted basis for the two layoffs on August12, 1981. Moreover, the record clearly established thatRespondent's asserted ground for selecting Billy Careywas unfounded. It is inconceivable that any employerwould continue to work anyone who was as incompetentas Scarborough alleged Carey to be, for over 2-1/2 yearswithout discharge or discipline. I am convinced that Re-spondent's asserted basis for Carey's layoff was pretex-tual.The record reveals, and I find, that Respondent wasmotivated to lay off Carey because of his strong proun-ion position as expressed in his talk of striking beforeboth of Scarborough's meetings and his strong statementsduring the second of those meetings. The strike talk byCarey and others was the factor that precipitated thosemeetings.As to Carey's statements in the second meeting, I notethat, although he used strong language which Joe Scar-borough found offensive, I need not, and do not, find216 PONDEROSA GRANITE CO.this to be a matter of concern in this inquiry since therewas no contention by Respondent that Carey's stronglanguage was considered as a factor in his layoff.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Granite Cutters Division, Local 221, Tile, Marble,Terrazzo, Finishers and Shopmen International Union, isa labor organization within the meaning of Section 2(5)of the Act.3. By interrogating its employees about their positionin contract negotiations, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.4. By discharging its employee James Eaves on July 3,1981, and thereafter failing and refusing and continuingto fail and refuse to reinstate Eaves, Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.5. By laying off its employees Billy Carey and ReubenSmith on August 12, 1981, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.6. Respondent did not otherwise engage in unfair laborpractices as alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend it be ordered to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. As I havefound that Respondent unlawfully terminated employeesJames Eaves, Billy Carey, and Reuben Smith, I shall rec-ommend that Respondent be ordered to offer those em-ployees immediate and full reinstatement to their formerjobs or, if any of those jobs no longer exist, to substan-tially equivalent positions without prejudice to their se-niority or other rights and privileges.'' I shall furtherrecommend that Respondent be ordered to make wholeEaves, Carey, and Smith for any loss of earnings theymay have suffered as a result of the discriminationagainst them. Backpay may be computed with interest asdescribed in F. W. Woolworth Co., 90 NLRB 289 (1950),and Florida Steel Corp., 231 NLRB 650 (1977).12Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:' As to Carey and Smith, Respondent offered evidence that both havedeclined offers of reinstatement. Of course, that may affect the remedyherein. However, since the record was not fully developed on those ques-tions, I cannot, at this stage, determine what if any effect those offers andrefusals should receive. Those matters may be resolved, if necessary, incompliance proceedings.12 See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).ORDER ' 3The Respondent, Ponderosa Granite Company, Elber-ton, Georgia, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act, in violation of Section 8(a)(1) ofthe Act, by interrogating its employees concerning theemployees' position in contract negotiations.(b) Laying off and thereafter refusing to reinstate itsemployees because of its employees' union and protectedactivities.(c) Discharging and thereafter refusing to reinstate itsemployees because of their collective-bargaining activi-ties..(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer immediate and full reinstatement to JamesEaves, Billy Carey, and Reuben Smith to their formerpositions or, if their positions no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or other rights and privileges.(b) Make James Eaves, Billy Carey, and Reuben Smithwhole for any loss of pay they may have suffered as aresult of the discrimination against them in the mannerset forth in the section of this Decision entitled "TheRemedy."(c) Expunge from their files any reference to the lay-offs or discharge of James Eaves, Billy Carey, andReuben Smith and notify each in writing that this hasbeen done and that the evidence of their unlawful termi-nation will not be used as a basis for future personnelaction against them.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, per-sonnel records, and all other reports necessary to analyzethe amount of backpay due under the terms of this rec-ommended Order.(e) Post at its Elberton, Georgia, facility copies of theattached notice marked "Appendix."14 Copies of saidnotice on forms to be provided by the Regional Directorfor Region 10, after being duly signed by Respondent'srepresentative, shall be posted by it immediately upon re-ceipt thereof for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall be13 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes."4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply therewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees regard-ing their positions in contract negotiations.WE WILL NOT discharge, layoff, or refuse to rein-state our employees because of their collective-bar-gaining activities, union activities, or other protect-ed activities.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed them by Sec-tion 7 of the National Labor Relations Act, asamended.WE WIl.L offer immediate and full reinstatementto James Eaves, Billy Carey, and Rueben Smith totheir former positions or, if their positions no longerexist, to a substantially equivalent positions withoutprejudice to their seniority or other rights and privi-leges.WE WILL make James Eaves, Billy Carey, andReuben Smith whole for any loss of earnings theymay have suffered by reason of our discriminationagainst them with interest.WE WILL expunge from our records any refer-ence to the layoff of Bill Carey and Reuben Smithand to the discharge of James Eaves and WE WILLnotify them in writing of our action in that regard.PONDEROSA GRANITE COMPANY218